DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200351698 A1 herein Ying.
Claim 1, Ying discloses a method for managing mobile network congestion, the method comprising: 
determining cell metrics over a predetermined time interval for each cell of a plurality of cells of the mobile network (0078, 0053, 0004; congestion and download speeds for a region with cells, thus a plurality of cells, during busy hours); 
determining correlations between the cell metrics for each cell (0079, correlation between quality of experience and network traffic demand to predict congestion); 
determining whether any cell of the plurality of cell are congestion based on the correlations (0079, correlation between quality of experience and network traffic demand to predict congestion); 
determining a type of congestion for any cell determined to be congested (0074, severe network congestion); and 
determining traffic actions based on the type of congestion (0072-0075, recommendations on congestion and traffic of network).

Claim 2, Ying discloses a method according to claim 1. Ying discloses wherein the mobile network is a radio access network (0062).

Claim 3, Ying discloses a method according to claim 1. Ying discloses wherein cell metrics comprise: subscriber metrics associated with each cell and traffic metrics associated with each cell (0004, quality of experience and traffic congestion).

Claim 4, Ying discloses a method according to claim 1. Ying discloses wherein determining cell metrics comprises: determining heavy users for each cell wherein a heavy user is a subscriber having throughput above a predetermined throughput threshold (0004, download speed above threshold); and determining suffering users for each cell, wherein a suffering user is a subscriber having round trip time above a predetermined round trip time threshold (latency, e.g. round-trip time compared to a threshold).

Claim 5, Ying discloses a method according to claim 3. Ying discloses wherein traffic metrics comprise: Throughput, Round Trip Time and Loss (0089).

Claim 8, Ling discloses a method according to claim 1. Ling discloses wherein a cell is considered congested if the cell is experiencing higher than an average network number of heavy users (0020, 0089), and of suffering users (0020, 0089) and a correlation between cell metrics above a predetermined threshold (0044).

Claim 9, Ying discloses a method according to claim 1. Ying discloses wherein the type of congestion is backhaul congestion or cell congestion (0004).

Claim 10, Claim 10 further limits an alternative of claim 9. Since Ying discloses cell congestion, all the limitations of claim 10 have been met.

Claim 11, as analyzed with respect to the limitations as discussed in claim 1.
Claim 12, as analyzed with respect to the limitations as discussed in claim 2.
Claim 13, as analyzed with respect to the limitations as discussed in claim 3.
Claim 14, as analyzed with respect to the limitations as discussed in claim 4.
Claim 15, as analyzed with respect to the limitations as discussed in claim 5.
Claim 18, as analyzed with respect to the limitations as discussed in claim 8.
Claim 19, as analyzed with respect to the limitations as discussed in claim 9.
Claim 20, as analyzed with respect to the limitations as discussed in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of US 20200195567 A1 herein Selvidge.
Claim 6, Ying discloses a method according to claim 1. Ying may not explicitly disclose wherein the correlation is a Pearson correlation between cell metrics.
Selvidge discloses wherein the correlation is a Pearson correlation between cell metrics (0024, correlation between latency and bandwidth). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying to include Pearson correlation as taught by Selvidgeso as to improve the operation of computer networks (0028).

Claim 7, Ying in view of Selvidge disclose a method according to claim 6. Ying may not explicitly disclose wherein if the Pearson correlation is greater than a predetermined threshold the cell is considered congested.
Selvidge discloses wherein if the Pearson correlation is greater than a predetermined threshold the cell is considered congested (0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying to include Pearson correlation as taught by Selvidgeso as to improve the operation of computer networks (0028).

Claim 16, as analyzed with respect to the limitations as discussed in claim 6.
Claim 17, as analyzed with respect to the limitations as discussed in claim 7.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2016184520 A1 - method therein for determining whether a performance of a cell associated with a second network node is degraded or not.
US 6928472 B1 - method for determining the cause of congestion in computer networks based on correlations between measured performance metrics and network connection durations

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468